
	

113 S48 IS: For the relief of Genesio Januario Oliveira. 
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 48
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Genesio Januario Oliveira.
		  
	
	
		1.Permanent resident status for
			 Genesio Januario Oliveira
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C. 1151), Genesio Januario Oliveira
			 shall be eligible for issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Genesio Januario Oliveira enters the United States
			 before the filing deadline specified in subsection (c), he shall be considered
			 to have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Genesio Januario Oliveira, the Secretary of State shall
			 instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the alien's birth under section 203(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of the alien's birth under section 202(e) of such Act (8 U.S.C.
			 1152(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe
			 natural parents, brothers, and sisters of Genesio Januario Oliveira shall not,
			 by virtue of such relationship, be accorded any right, privilege, or status
			 under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			
